Citation Nr: 1325711	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  08-35 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with cataracts, for the period prior to November 2, 2010.

2.  Entitlement to a rating in excess of 40 percent for diabetes mellitus with cataracts, for the period beginning on November 2, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1970 to October 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO, inter alia, denied a rating in excess of 20 percent for diabetes mellitus with cataracts.

In July 2010, the Board remanded the claim for an increased rating for diabetes mellitus with cataracts to the RO, via the Appeals Management Center (AMC) in Washington, D.C, for further development.  After completing additional development, the AMC continued to deny the claim (as reflected in a July 2011 supplemental statement of the case (SSOC)), and returned it to the Board for further appellate consideration.

In July 2011, the RO, inter alia, assigned a 40 percent rating for the Veteran's diabetes mellitus with cataracts, effective November 2, 2010.  Inasmuch as a higher rating for this disability is available, both before and after the effective date of increase, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing both  matters set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) ; AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  Pertinent to the November 2007 claim for increase and prior to December 15, 2008, the Veteran's diabetes mellitus required the use of oral medications and/or insulin and a restricted diet, but did not require the regulation of his activities nor was ocular pathology related to diabetes shown.

3.  As of December 15, 2008, the date of a VA treatment note, the Veteran's diabetes mellitus has required insulin, a restricted diet and the regulation of his activities, but has not caused any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or ocular pathology related to his diabetes.

4.  The schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal .


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus with cataracts, prior to December 15, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2012). 

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 40 percent, but ho higher, rating for diabetes mellitus are met as of December 15, 2008. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R.    §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

A November 2007 pre-rating letter provided pertinent notice to the Veteran in connection with his claim for an increased rating for diabetes mellitus.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. 

Post rating, the November 2008 statement of the case (SOC) set forth the pertinent criteria for rating the disability (the timing and form of which suffices, in part, for Dingess/Hartman).  Nonetheless, after issuance of above-described notice, and the opportunity for the Veteran to respond, SSOCs issued in December 2008 and July 2012 reflect readjudication of the claim.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's VA outpatient records and the reports of VA examinations, as requested by the Board in its July 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   Finally, there are various written statements provided by the Veteran, and by his representative, on his behalf. 
The Board also finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO and/or AMC, the Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of either matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 ( rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the award of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

As the RO has already awarded staged ratings for diabetes mellitus under consideration, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is required.

The Veteran's diabetes mellitus with cataracts is rated under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.   Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.   Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.   Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119. 

The relevant evidence of record includes the Veteran's VA records, as well as reports of VA examinations conducted in December 2007 and November 2010.  As will be discussed below, for the period prior to December 15, 2008, the record establishes that the Veteran's diabetes mellitus required the use of oral medication and/or insulin and a restricted diet without the regulation of activities.   This is a disability picture consistent with no more impairment than that contemplated in the assigned 20 percent rating for the period prior to December 15, 2008, the date of a VA treatment note indicating that the Veteran's strenuous activities were restricted. For the period beginning on December 15, 2008, the Veteran's diabetes mellitus has required the use of insulin, a restricted diet and the regulation of activities, without episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider plus complications which would not be compensable if separately evaluated

VA medical records clearly document that the Veteran's diabetes mellitus has required the use of oral medications and/or insulin and a restricted diet.

A report of a December 2007 VA examination reflects the Veteran's reports that he had been recently placed on insulin after using oral medication without success.  Episodes of hypoglycemic reactions or ketoacidosis, an inability to perform strenuous activities, diabetic-related peripheral vascular disease in the lower extremities, visual symptoms related to diabetes and diabetic nephropathy were denied.  The examiner noted that there was no visual impairment or kidney disease related to the Veteran's diabetes mellitus present.

In his November 2008 substantive appeal, the Veteran wrote that he was no longer able to perform certain activities, such as being intimate with his wife, but that he had not been hospitalized as a result of his diabetes mellitus.

A December 15, 2008 VA treatment note indicates that the Veteran's laboratory results had "improved" with the twice daily use of insulin, the restriction of strenuous activities and a "lower carb" diet.

The report of an October 2010 VA examination indicates that physical examinations had revealed no ocular pathology related to the Veteran's diabetes.

The report of a November 2, 2010 VA examination reflects the Veteran's reports that his primary care provider had told him to restrict his activities due to his diabetes mellitus.  Episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations were denied.

Considering the evidence in light of the applicable criteria, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the record does present a basis for the award of a 40 percent rating for diabetes mellitus as of December 15, 2008, the date of a VA treatment note which documents the restriction of strenuous activities.  The Board notes that the report of a prior, October 2007 VA examination essentially notes that there was then no inability to perform strenuous activities. The probative evidence of record thus documents, as of December 15, 2008, that the Veteran is now required  to regulate his activities due to his service-connected diabetes mellitus with cataracts.  Accordingly, a 40 percent rating is warranted as of that date.

However, at no point has the Veteran's diabetes mellitus with cataracts met the criteria for the next higher, 60 percent rating.  As noted above, a 60 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and the regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  The Veteran denied a history of hospitalizations associated with diabetes and episodes of hypoglycemic reactions or ketoacidosis were denied during the December 2007 and November 2010 VA examinations.  Similarly, the clinical evidence does not document episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations nor does it document twice per month visits to a diabetic care provider.  In addition, no ocular pathology related to his diabetes has been found on objective examination.  

In accordance with Note (1), the Board has also considered whether the Veteran has any separately ratable manifestations of diabetes.  The Board notes that while the record clearly indicates that the Veteran suffers from renal insufficiency with hypertension as well as right and left lower extremity peripheral neuropathy,
service connection was awarded for such disorders in a March 2002 rating decision.
No other neurological manifestations or other complications of diabetes, including skin disease, for example, have been identified in the medical record.  

Accordingly, the Board finds that the assigned 40 percent, but ho higher, rating for diabetes mellitus with cataracts is warranted as of December 15, 2008.  As the criteria for a rating higher than 40 percent for diabetes mellitus with cataracts are not met at any point pertinent to this appeal.  As the criteria for the next higher, 60 percent, rating are not met, it follows that the criteria for an even higher rating (100 percent), likewise are not met.

In evaluating the Veteran's diabetes mellitus, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Clearly, the Board has considered the Veteran's complaints in reaching the above determinations.  Generally, however, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  In this regard, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any ratings higher, or any earlier, than those determined herein for diabetes mellitus. 

Additionally, the Board finds that at no pertinent point has the Veteran's diabetes mellitus been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the November 2008 SOC). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.     § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R.      § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the diabetes mellitus with cataracts at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the diabetes mellitus with cataracts.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R.                   § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran has been in receipt of a TDIU since January 21, 2010.  The Veteran reported that he had retired from his previous occupation as a meat cutter/meat manager in 1995 due to a back injury in the December 2007 and November 2010 VA examinations.  As there is no indication from the record that the Veteran was unable to obtain or maintain gainful employment due to his service-connected diabetes mellitus prior to January 21, 2010, consideration of a TDIU in connection with the matters currently on appeal is not warranted.

For all the foregoing reasons, the Board finds that there is no basis for further staged rating for the Veteran's diabetes mellitus, pursuant to Hart, and that any ratings higher, or earlier, than those herein indicated must be denied.  The Board has favorably applied the benefit-of-the-doubt doctrine in determining that a 40 percent rating for diabetes mellitus with cataracts is warranted as of December 15, 2008, but otherwise finds that the preponderance of the evidence is against assignment of any higher, earlier, or additional rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 20 percent for diabetes mellitus with cataracts, prior to December 15, 2008, is denied.

A rating of 40 percent for diabetes mellitus with cataracts, from December 15, 2008, is granted, subject to the pertinent legal authority governing the payment of compensation.



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


